This cause is now here on appeal from a final decree finding the equities with the complainant appellee and decreeing that complainant as trustee in bankruptcy of the estate of Leslie Harrington, bankrupt, is vested with the legal and equitable title to certain lands and personal property in the bill of complaint described and that the defendants, Ellen Hyer and Harriet Hyer Harrington, execute and deliver conveyances of said lands and personal property to the complainant within five days from the date of the decree, failing in which that the decree operate and have the same effect as if conveyances and releases or acquittances had been executed in conformity with the decree.
A synopsis of the bill of complaint, together with the opinion of this Court on the first appeal, is set forth in Hummell v. Harrington, 92 Fla. 87, 109 So. R. 320. There was an appeal in the case by Harriet Harrington, one of the appellants here, from an order of the court striking out sundry parts of her separate answer. The order striking parts of her answer was affirmed by this Court in Harrington v. Hummell, 94 Fla. 1194, 116 So. R. 479.
All assignments of error have been thoroughly presented and we have examined the basis of each carefully and have inspected and considered the entire record, and conclude that there is no error in the decree appealed from.
It is, therefore, considered, ordered and decreed by the Court that said final decree of the circuit court be, and the same is hereby affirmed.
TERRELL, C. J., AND WHITFIELD, STRUM AND BUFORD, J. J., concur.
ELLIS, J., dissents.
  BROWN, J., not participating. *Page 292